DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment/Response filed with the Office on 28 April 2022, regarding the Roche Sequencing Solutions, Inc. application.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As all of the present limitations have been previously considered on their merits, this Office Correspondence is made a Non-Final Rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 10-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipating by a US Patent Application Publication to Sun, et al. (US 2011/0236984 A1; hereinafter, “Sun”).

Regarding claim 1, Sun discloses a DNA sequencing method and detector (Title; which reads upon the instantly claimed, “[a] nucleic acid molecule analysis system”).  Sun teaches a bead 108 attached to a DNA molecule 104 ([0135]; which reads upon “a particle having a first characteristic dimension”).  Sun further teaches a nanopore 112 comprises sidewalls containing two-dimensional carbon electrode layers 114, 116, and 118. As shown, electrode layers 114, 116, and 118 are spaced apart from one another by dielectric layers comprising silicon nitride or a dielectrics polymer (Figure 25; [0153]; which reads upon the claimed, “an aperture defined by a first electrode, a first insulator, and a second electrode, the aperture having a second characteristic dimension less than the first characteristic dimension, wherein: the aperture is further defined by a sidewall, and an axis along the sidewall and orthogonal to the first insulator comprises the first electrode, the first insulator, and the second electrode”).  Sun also teaches a control unit can be provided for individually controlling the voltage applied to at least one electrode of each electrode pair of orthogonal electrodes within the nanopore (Figure 2; [0009]; reading upon “a first power supply in electrical communication with the first electrode and second electrode”).  And, Sun teaches a pair of translational electrode, which the control unit may control the voltage across said translational electrode ([0118]; which reads on “a second power supply configured to apply an electric field through the aperture to move the particle to the aperture”).  Further, Sun teaches monitoring  ion current through a detector circuit (claim 9; which reads on “a meter device configured to measure current through the first electrode and the second electrode when a first portion of a nucleic acid molecule attached to the particle contacts the first electrode and the second electrode”).

Regarding claim 2, Sun teaches a bead 108 attached to a DNA molecule 104 ([0135]).

Regarding claim 3, Sun teaches an inner sidewall can be surface-modified to have chemically bound to the surface thereof a polymer extending radially inwardly, for example, toward the radial center of the nanopore ([0020]).

Regarding claims 6 and 7, Sun teaches alternating Si3N4 and metal layers (Figure 19).

Regarding claim 10, Sun teaches the particle is a bead (108), inherently having a diameter, and the nanopore is taught to have a 3-5 nm diameter (Figure 4).

Regarding claim 11, Sun discloses a DNA sequencing method and detector (Title; which reads upon the instantly claimed, “[a] nucleic acid analysis system”).  Sun teaches a bead 108 attached to a DNA molecule 104 ([0135]; which reads upon “a particle having a first characteristic dimension”).  Sun further teaches a nanopore (80) comprises a dielectric layers comprising silicon nitride (Figure 23); which reads upon the claimed, “an aperture defined by a first insulator, the aperture having a second characteristic dimension smaller than the first characteristic dimension, and the aperture having a longitudinal axis perpendicular to the second characteristic dimension”).  Additionally, Sun teaches an electrode (92) comprising selective nucleic acid base binding agent on the surface of said electrode (82) (Figure 23; which reads on the limitation, “a first electrode, wherein a portion of the first electrode extends into the aperture”).  Sun teaches a further electrode (94), additionally comprising  selective nucleic acid base binding agent on the surface of said electrode (84) (Figures 23 and 24; which teaches “a second electrode, wherein a portion of the second electrode extends into the aperture and wherein a plane comprising the portion of the first electrode and the portion of the second electrode is orthogonal to the longitudinal axis”).  Sun also teaches a control unit can be provided for individually controlling the voltage applied to at least one electrode of each electrode pair of orthogonal electrodes within the nanopore (Figure 2; [0009]; reading upon “a first power supply in electrical communication with the first electrode and second electrode”).  Further, Sun teaches monitoring  ion current through a detector circuit (claim 9; which reads on “a meter device configured to measure current through the first electrode and the second electrode when a first portion of a nucleic acid molecule attached to the particle contacts the first electrode and the second electrode”).

Regarding claim 12, Sun teaches a bead 108 attached to a DNA molecule 104 ([0135]).

Regarding claim 13, Sun teaches a pair of translational electrode, which the control unit may control the voltage across said translational electrode ([0118]).  

Regarding claims 14 and 15, Sun teaches dielectric spacers (103, 105, and 107) between the electrodes (92 and 94) (Figures 23 and 24).

Regarding claim 19, the recited limitations define a “product-by-process” claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP §2113 (I)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, 9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun.

Regarding claims 5, 8, 9 and 18, Sun does not explicitly teach the dimensions recited.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP §2144.04 IV A

Regarding claim 16, Sun teaches  a gap between the electrodes (92 and 94, Figure 24).  Further, Sun does not explicitly teach the dimensions recited.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP §2144.04 IV A

Allowable Subject Matter
Claims 4, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Sun is the closest prior art to the present claim.  However, Sun does not teach: a) the insulator comprises a photoresist (required by claim 4), b) wherein the system is attached to a microfluidic silicon chip (required by claim 17), and c) the first electrode comprises a triangular or conical shape in the aperture (required by claim 20).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
3 June 2022